DETAILED ACTION
This action is in response to applicant’s 2/5/2021 amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “operable in at least a first and a second mode of operation” (lines 1-3) renders the claim indefinite.  It is unclear if applicant is positively reciting the vapor injection heat pump as operating in a first mode and a second mode or that the vapor injection heat pump is merely capable of operating in a first mode or a second mode.
Further regarding claim 1, the recitation “(1) directing the refrigerant to a first separator valve or (2) expanding the refrigerant into a first liquid and vapor refrigerant mix output to the first separator valve dependent upon the vapor injection heat pump being in the first mode or the second mode of operation” (emphasis added) (lines 7-9) renders the claim indefinite as it is unclear if applicant is positively reciting the vapor injection heat pump as operating in first and second modes.

The instant claims do not positively recite which mode performs which action.  Namely, it is unclear which (if any) of the recitations “(1) directing the refrigerant to a first separator valve” and “(2) expanding the refrigerant into a first liquid and vapor refrigerant mix output to the first separator valve” are performed by the first mode and/or which (if any) of the recitations “(1) directing the refrigerant to a first separator valve” and “(2) expanding the refrigerant into a first liquid and vapor refrigerant mix output to the first separator valve” are performed by the second mode of operation.
For examination purposes it is assumed that “(1) directing the refrigerant to a first separator valve” or “(2) expanding the refrigerant into a first liquid and vapor refrigerant mix output to the first separator valve” is performed by the “first mode of operation” or the “second mode of operation” (emphasis added).
Further regarding claim 1, the recitation “(1) directing the refrigerant to a second heat exchanger or (2) separating a vapor component of the first liquid and vapor refrigerant mix and injecting the separated vapor component into a second port of the compressor and directing a liquid component of the first liquid and vapor refrigerant mix to an orifice of the first separator valve and expanding the liquid component into a second liquid and vapor refrigerant mix and directing the second liquid and vapor refrigerant mix to the second heat exchanger dependent upon the vapor injection heat pump being in the first mode or the second mode of operation” (emphasis added) (lines 11-17) renders the claim indefinite for the same reasons as discussed above.

For examination purposes it is assumed that “(1) directing the refrigerant to a second heat exchanger” or “(2) separating a vapor component of the first liquid and vapor refrigerant mix and injecting the separated vapor component into a second port of the compressor and directing a liquid component of the first liquid and vapor refrigerant mix to an orifice of the first separator valve and expanding the liquid component into a second liquid and vapor refrigerant mix and directing the second liquid and vapor refrigerant mix to the second heat exchange” is performed by the “first mode of operation” or the “second mode of operation” (emphasis added).
Further regarding claim 1, the recitation “allowing refrigerant output by the second heat exchanger to flow to the first port of the compressor or a second expansion valve dependent upon the vapor injection heat pump being in the first mode or the second mode of operation” (emphasis added) (lines 19-21) renders the claim indefinite for the same reasons as discussed above.

For examination purposes it is assumed that “allowing refrigerant output by the second heat exchanger to flow to the first port of the compressor” or “allowing refrigerant output by the second heat exchanger to flow to a second expansion valve” is performed by the “first mode of operation” or the “second mode of operation” (emphasis added).
Further regarding claim 1, the recitation “(1) directing the refrigerant to a second separator valve or (2) expanding the refrigerant into a third liquid and vapor refrigerant mix output to the second separator valve dependent upon the vapor injection heat pump being in the first mode or the second mode of operation” (emphasis added) (lines 22-25) renders the claim indefinite for the same reasons as discussed above.
The instant claims do not positively recite which mode performs which action.  Namely, it is unclear which (if any) of the recitations “(1) directing the refrigerant to a second separator valve” and “(2) expanding the refrigerant into a third liquid and vapor refrigerant mix output to the second separator valve” are performed by the first mode of operation and/or the second mode of operation.
For examination purposes it is assumed that “(1) directing the refrigerant to a second separator valve” or “(2) expanding the refrigerant into a third liquid and vapor or the “second mode of operation” (emphasis added).
Further regarding claim 1, the recitation “(1) directing the refrigerant to a third heat exchanger or (2) separating a vapor component of the third liquid and vapor refrigerant mix and injecting the separated vapor component into the second port of the compressor and directing a liquid component of the third liquid and vapor refrigerant mix to an orifice of the second separator valve which expands the liquid component into a fourth liquid and vapor refrigerant mix and directing the fourth liquid and vapor refrigerant mix to the third heat exchanger dependent upon the vapor injection heat pump being in the first mode or the second mode of operation” (emphasis added) (lines 26-33) renders the claim indefinite for the same reasons as discussed above.
The instant claims do not positively recite which mode performs which action.  Namely, it is unclear which (if any) of the recitations “(1) directing the refrigerant to a third heat exchanger” and “(2) separating a vapor component of the third liquid and vapor refrigerant mix and injecting the separated vapor component into the second port of the compressor and directing a liquid component of the third liquid and vapor refrigerant mix to an orifice of the second separator valve which expands the liquid component into a fourth liquid and vapor refrigerant mix and directing the fourth liquid and vapor refrigerant mix to the third heat exchanger” are performed by the first mode of operation and/or the second mode of operation.
For examination purposes it is assumed that “(1) directing the refrigerant to a third heat exchanger” or “(2) separating a vapor component of the third liquid and vapor refrigerant mix and injecting the separated vapor component into the second port of the or the “second mode of operation” (emphasis added).
Further regarding claim 1, the recitation “controlling the valve, the first and second expansion valves, and the first and second separator valves dependent upon the vapor injection heat pump being in the first or the second mode of operation” (emphasis added) (lines 34-36) renders the claim indefinite for the same reasons as discussed above.
The instant claims do not positively recite which mode performs which action.  Namely, it is unclear which (if any) of the “the valve, the first and second expansion valves, and the first and second separator valves” are controlled by a control module in the first mode of operation and/or the second mode of operation.
For examination purposes it is assumed that at least one of the “valve, the first and second expansion valves, and the first and second separator valves” are controlled by a control module in the “first mode of operation” or the “second mode of operation” (emphasis added).
Regarding claim 2, the recitation “receiving refrigerant output by the second heat exchanger or the third heat exchanger dependent upon the vapor injection heat pump being in the first mode or the second mode of operation” (emphasis added) (lines 2-4) renders the claim indefinite for the same reasons as discussed above.

For examination purposes it is assumed that “receiving refrigerant output by the second heat exchanger” or “receiving refrigerant output by the third heat exchanger” is performed by the “first mode of operation” or the “second mode of operation” (emphasis added).
Regarding claim 6, the recitation “a coolant loop including the first heat exchanger and a fourth heat exchanger through which a coolant is pumped dependent upon the vapor injection heat pump being in the first mode or the second mode of operation” (emphasis added) (lines 3-4) renders the claim indefinite for the same reasons as discussed above.
The instant claims do not positively recite which mode performs which action.  Namely, it is unclear if coolant is pumped through the “first heat exchanger and a fourth heat exchanger through” in the first mode of operation and/or the second mode of operation.
For examination purposes it is assumed that coolant is pumped through at least one of the “first heat exchanger and a fourth heat exchanger through” in the “first mode of operation” or the “second mode of operation” (emphasis added).
Regarding claim 7, the recitation “a first and a second cooling modes of operation” (lines 3-4) renders the claim indefinite.  It is unclear if the “first and second 
Regarding claim 10, the recitation “a coolant loop including the first heat exchanger and a fourth heat exchanger through which a coolant is pumped dependent upon the vapor injection heat pump being in the first mode or the second mode of operation” (emphasis added) (lines 3-4) renders the claim indefinite for the same reasons as discussed above.
The instant claims do not positively recite which mode performs which action.  Namely, it is unclear if coolant is pumped through the “first heat exchanger and a fourth heat exchanger through” in the first mode of operation and/or the second mode of operation.
For examination purposes it is assumed that coolant is pumped through at least one of the “first heat exchanger and a fourth heat exchanger through” in the “first mode of operation” or the “second mode of operation” (emphasis added).
Regarding claim 11, the recitation “first and second heating modes of operation” (lines 2-3) renders the claim indefinite.  It is unclear if the “first and second heating modes of operation” (claim 11, lines 2-3) are comprised by the “at least a first and a second mode of operation” (claim 1, lines 1-2).
Regarding claim 14, the recitation “(1) directing the refrigerant to a first separator valve or (2) expanding the refrigerant into a first liquid and vapor refrigerant mix output to the first separator valve dependent upon the mode of operation of the vapor injection heat pump” (emphasis added) (lines 8-10) in combination with the at least a first mode and a second mode” (emphasis added) (claim 14, lines 3-4) renders the claim indefinite.
Since the recitation “at least a first mode and a second mode” (claim 14, lines 3-4) is inclusive of two or more modes, it is unclear which mode of the plurality of modes is referred to by the recitation “dependent upon the mode of operation of the vapor injection heat pump” (claim 14, lines 8-9).
Further, the instant claims do not positively recite which mode of the plurality of modes performs which action.  Namely, it is unclear which (if any) of the recitations “(1) directing the refrigerant to a first separator valve” and “(2) expanding the refrigerant into a first liquid and vapor refrigerant mix output to the first separator valve” are performed by one or more of the “plurality of modes of operation”.
For examination purposes it is assumed that “(1) directing the refrigerant to a first separator valve” or “(2) expanding the refrigerant into a first liquid and vapor refrigerant mix output to the first separator valve” is performed by the “a mode of operation of the vapor injection heat pump” (emphasis added).
Further regarding claim 14, the recitation “(1) directing the refrigerant to a second heat exchanger or (2) separating a vapor component of the first liquid and vapor refrigerant mix and injecting the separated vapor component into a second port of the compressor and directing a liquid component of the first liquid and vapor refrigerant mix to an orifice of the first separator valve and expanding the liquid component into a second liquid and vapor refrigerant mix and directing the second liquid and vapor refrigerant mix to the second heat exchanger dependent upon the mode of operation of the vapor injection heat pump” (emphasis added) (lines 11-17) renders the claim indefinite for the same reasons as discussed above.
The instant claims do not positively recite which mode of the plurality of modes performs which action.  Namely, it is unclear which (if any) of the recitations “(1) directing the refrigerant to a second heat exchanger” and “(2) separating a vapor component of the first liquid and vapor refrigerant mix and injecting the separated vapor component into a second port of the compressor and directing a liquid component of the first liquid and vapor refrigerant mix to an orifice of the first separator valve and expanding the liquid component into a second liquid and vapor refrigerant mix and directing the second liquid and vapor refrigerant mix to the second heat exchanger” are performed by one or more of the “plurality of modes of operation”.
For examination purposes it is assumed that “(1) directing the refrigerant to a second heat exchanger” or “(2) separating a vapor component of the first liquid and vapor refrigerant mix and injecting the separated vapor component into a second port of the compressor and directing a liquid component of the first liquid and vapor refrigerant mix to an orifice of the first separator valve and expanding the liquid component into a second liquid and vapor refrigerant mix and directing the second liquid and vapor refrigerant mix to the second heat exchanger” is performed by the “a mode of operation of the vapor injection heat pump” (emphasis added).
Further regarding claim 14, the recitation “directing the flow of refrigerant output by the second heat exchanger using a valve positioned between the second heat exchanger and a first port of the compressor to the first port of the compressor or a second expansion valve dependent upon the mode of operation of the vapor injection heat pump” (emphasis added) (lines 18-21) renders the claim indefinite for the same reasons as discussed above.
The instant claims do not positively recite which mode of the plurality of modes performs which action.  Namely, it is unclear which (if any) of the recitations “directing the flow of refrigerant output by the second heat exchanger using a valve positioned between the second heat exchanger and a first port of the compressor to the first port of the compressor” and “directing the flow of refrigerant output by the second heat exchanger using a valve positioned between the second heat exchanger and a first port of the compressor to a second expansion valve” are performed by one or more of the “plurality of modes of operation”.
For examination purposes it is assumed that “directing the flow of refrigerant output by the second heat exchanger using a valve positioned between the second heat exchanger and a first port of the compressor to the first port of the compressor” or “directing the flow of refrigerant output by the second heat exchanger using a valve positioned between the second heat exchanger and a first port of the compressor to a second expansion valve” is performed by the “a mode of operation of the vapor injection heat pump” (emphasis added).
Further regarding claim 14, the recitation “(1) directing the refrigerant to a second separator valve or (2) expanding the refrigerant output by the second heat exchanger into a third liquid and vapor refrigerant mix output to the second separator valve dependent upon the mode of operation of the vapor injection heat pump” (emphasis added) (lines 23-26) renders the claim indefinite for the same reasons as discussed above.

For examination purposes it is assumed that “(1) directing the refrigerant to a second separator valve” or “(2) expanding the refrigerant output by the second heat exchanger into a third liquid and vapor refrigerant mix output to the second separator valve” is performed by the “a mode of operation of the vapor injection heat pump” (emphasis added).
Further regarding claim 14, the recitation “(1) directing the refrigerant to a third heat exchanger or (2) separating a vapor component of the third liquid and vapor refrigerant mix output by the second expansion valve and injecting the separated vapor component into the second port of the compressor and directing a liquid component of the third liquid and vapor refrigerant mix output by the second expansion valve to an orifice of the second separator valve and expanding the liquid component into a fourth liquid and vapor refrigerant mix and directing the fourth liquid and vapor refrigerant mix to the third heat exchanger dependent upon the mode of operation of the vapor injection heat pump” (emphasis added) (lines 28-35) renders the claim indefinite for the same reasons as discussed above.
The instant claims do not positively recite which mode of the plurality of modes performs which action.  Namely, it is unclear which (if any) of the recitations 
For examination purposes it is assumed that “(1) directing the refrigerant to a third heat exchanger” or “(2) separating a vapor component of the third liquid and vapor refrigerant mix output by the second expansion valve and injecting the separated vapor component into the second port of the compressor and directing a liquid component of the third liquid and vapor refrigerant mix output by the second expansion valve to an orifice of the second separator valve and expanding the liquid component into a fourth liquid and vapor refrigerant mix and directing the fourth liquid and vapor refrigerant mix to the third heat exchanger” is performed by the “a mode of operation of the vapor injection heat pump” (emphasis added).
Further regarding claim 14, the recitation “controlling the valve, the first and second expansion valves, and the first and second separator valves dependent upon the vapor injection heat pump being in the first or the second mode of operation” (emphasis added) (lines 35-37) renders the claim indefinite for the same reasons as discussed above.

For examination purposes it is assumed that at least one of the “valve, the first and second expansion valves, and the first and second separator valves” are controlled by a control module in “a mode of operation” (emphasis added).
Regarding claim 15, the recitation “a first and a second cooling modes of operation” (line 4) renders the claim indefinite.  It is unclear if the “first and second cooling modes of operation” (claim 15, line 4) are comprised by the “at least a first mode of operation and a second mode of operation” (claim 14, lines 1-2).
Regarding claim 18, the recitation “dependent upon the mode of operation” (line 20) renders the claim indefinite.  It is unclear if “the mode of operation” (claim 18, line 20) refers to the “first or second cooling modes of operation” (claim 18, lines 6-7).
Further regarding claim 18, the recitation “controlling the first and second expansion valves, and the first and second separator valves dependent upon the vapor injection heat pump being in the first or the second mode of operation” (emphasis added) (lines 19-20) renders the claim indefinite for the same reasons as discussed above.
The instant claims do not positively recite what is required by the first mode of operation and/or what is required by the second mode of operation.  Namely, it is unclear which (if any) of the “the first and second expansion valves, and the first and 
For examination purposes it is assumed that at least one of the “the first and second expansion valves, and the first and second separator valves” are controlled by a control module in the “first mode of operation” or the “second mode of operation” (emphasis added).
Claims 3, 4, 5, 8, 9, 12, 13, 16, 17, and 19 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Satou et al. (US 2015/0151609), and further view of Mazzola et al. (WO 2017/199167 A1), Haslam (US 1,408,593), and Liu et al. (US 2012/0227427)
Regarding claim 1, Satou et al. (Figure 1) discloses a vapor injection heat pump operable in at least a first and a second mode of operation (Figures 2-7 and paragraphs 12-17: The vapor injection heat pump is configured to operate in a plurality of operating modes), comprising: a compressor (21) for compressing a refrigerant, a first heat exchanger (15) receiving the refrigerant output by the compressor (Figures 2-7),

A valve (Any one of valves 26a, 26b, or 26c) positioned between (i.e. fluidically) the second heat exchanger and a first port of the compressor (Annotated Figure 1, see also Figures 2-7) allowing refrigerant output by the second heat exchanger to flow to the first port of the compressor in a mode of operation (Annotated Figure 1, see also Figures 2-7).  While Satou et al. discloses a second expansion valve (28) receiving the refrigerant output by the second heat exchanger dependent upon the vapor injection heat pump being in at least one of the modes of operation (Figures 2-7), Satou et al. does not teach or disclose (1) directing the refrigerant to a second separator in a mode of operation.
Mazzola et al. (Figure 3) teaches a vapor injection heat pump, comprising: a compressor (Figure 3: A compressor array defined by 13’ and 13”) for compressing a refrigerant, a first heat exchanger (10) receiving the refrigerant output by the compressor (Figure 3), a first separator (16), and a second separator (20’), where the first separator receives refrigerant from a first expansion valve (15) and directs the refrigerant to a second heat exchanger (12’) and an injection port of the compressor in a 
Satou et al. further discloses (1) directing the refrigerant to a third heat exchanger (14) dependent upon the vapor injection heat pump being in at least one of the modes of operation (Figures 2-7).
Further, the combination of Satou et al. and Mazzola et al. teaches a vapor injection heat pump, comprising first and second separators as discussed above.  While Satou et al. discloses a separator (i.e. 29) such that one path from the separator leads to a compressor (i.e. 21) (Figure 1) and another path leads to a second heat exchanger (i.e. 22) via a downstream expansion valve (i.e. valve array 24) (Paragraph 31), and while Mazzola et al. discloses a first separator (16) associated with a first downstream valve (17) and a second separator (20’) associated with a second downstream valve (23’), the combination of Satou et al. and Mazzola et al. does not teach or disclose the first and second separators in the form of first and second separator valves.
Haslam teaches a vapor injection heat pump, comprising: a separator valve (Figure 3: Figure 3 and Page 1, lines 78-99) defined by a separator (Figure 3: Figure 3 Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Further, while the combination of Satou et al. and Mazzola et al. teaches a vapor injection heat pump comprising a plurality of valves, the combination of Satou et al. and Mazzola et al. does not teach or disclose a control module for controlling the valves.
Liu et al. teaches a vapor injection heat pump, comprising: a plurality of valves (323, 327, 343, 345, 353, 355), and a control module (390), where the control module controls the plurality of valves (Paragraph 44).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the vapor injection heat pump as taught by the combination of Satou et al. and Mazzola et al. with a controller as taught by Liu et al. to improve vapor injection heat pump operation by providing dynamic control over flow of refrigerant based upon data received from sensors (Paragraph 44 of Liu).

    PNG
    media_image1.png
    429
    503
    media_image1.png
    Greyscale


Regarding claim 2, Satou et al. discloses a vapor injection heat pump as discussed above, further comprising an accumulator (30) receiving refrigerant output by the second heat exchanger (i.e. 22) dependent upon the vapor injection heat pump being in at least one of the modes of operation (Figures 2-4, 6, and 7) and directing a vapor component of the refrigerant output by the second heat exchanger or the third heat exchanger to the first port of the compressor (Figures 2-4, 6, and 7 and Paragraph 31: See line from the accumulator 30 to the compressor 21).
Regarding claim 7, Satou et al. discloses a vapor injection heat pump as discussed above, where the refrigerant output by the compressor flows through the first heat exchanger (i.e. 15), the first expansion valve (i.e. 25), and the first separator (29) with minimal, if any, thermal interaction, in first and second cooling modes of operation (Figure 2: A cooling mode and a cooling/dehumidifying modes of operation are depicted).
Regarding claims 8 and 9, Satou et al. discloses a vapor injection heat pump as discussed above.  While Satou et al. discloses a second expansion valve (28) receiving the refrigerant output by the second heat exchanger in the first and second cooling modes of operation, Satou et al. does not teach or disclose a second separator.
Mazzola et al. (Figure 3) teaches a vapor injection heat pump, comprising: a compressor (Figure 3: A compressor array defined by 13’ and 13”) for compressing a refrigerant, a first heat exchanger (10) receiving the refrigerant output by the compressor (Figure 3), a first separator (16), and a second separator (20’), where (claim 8) a second expansion valve (11’) expands the refrigerant output by a second heat exchanger (12’) into a third liquid and vapor refrigerant mix (i.e. pursuant operation of an expansion valve) (Figure 3) and the second separator valve separates (i.e. pursuant operation of a gas-liquid separator) a vapor component of the third liquid and vapor refrigerant mix and injects the separated vapor component into a second port of the compressor (Figure 3: See path from 12’ to 13’ and 13”) and directs the liquid component of the third liquid and vapor refrigerant mix to a third heat exchanger (12”) (Figure 3: See path from 12’ to 12”), and where (claim 9) the second expansion valve expands (i.e. pursuant operation of an expansion valve) the refrigerant output by the second heat exchanger (Figure 3) and the second separator valve directs (i.e. pursuant operation of a gas-liquid separator) an entire expanded refrigerant output by the second heat exchanger (i.e. an entire liquid portion of the expanded refrigerant output) to the third heat exchanger (Figure 3: See path from 12’ to 13’ and 13”).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the vapor injection heat pump as disclosed by Satou et al. with first 
Further, the combination of Satou et al. and Mazzola et al. teaches a vapor injection heat pump, comprising first and second separators as discussed above.  While Satou et al. discloses a separator (i.e. 29) such that one path from the separator leads to a compressor (i.e. 21) (Figure 1) and another path leads to a second heat exchanger (i.e. 22) via a downstream expansion valve (i.e. valve array 24) (Paragraph 31), and while Mazzola et al. discloses a first separator (16) associated with a first downstream valve (17) and a second separator (20’) associated with a second downstream valve (23’), the combination of Satou et al. and Mazzola et al. does not teach or disclose the second separator in the form of a separator valve with an expansion orifice.
Haslam teaches a vapor injection heat pump, comprising: a separator valve (Figure 3: Figure 3 and Page 1, lines 78-99) defined by a separator (Figure 3: Figure 3 and Page 1, lines 78-99: Separator “R”) and an integrated valve array (Figure 3: Figure 3 and Page 1, lines 78-99: Expansion valves “a” and “e”), where a first path leads from the separator valve to a compressor (Figure 1: “A”), and where a second path leads from the separator valve to a second heat exchanger (Figure 1: “E”).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the second separator with respective downstream valve as taught by the combination of Satou et al. and Mazzola et al. as an integrally formed second separator valve as taught by Haslam to reduce injection heat pump cost by eliminating a length of tubing between a separator and an associated valve array.  Note: It has been Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 10, Satou et al. discloses a vapor injection heat pump as discussed above.  While, the Figure 1 embodiment of Satou et al. discloses the second (i.e. 22) and third heat (i.e. 14) exchangers are air-to-refrigerant heat exchangers (Figure 8 and Paragraphs 29 and 31) through which coolant is pumped dependent upon the vapor injection heat pump being in at least one of the modes of operation (Figures 2-7), the Figure 1 embodiment of Satou et al. does not teach or disclose the first heat exchanger (33) as part of a coolant loop (i.e. a coolant loop that is thermally coupled to the refrigerant loop).
Satou et al. (Figure 8 embodiment) discloses a vapor injection heat pump, comprising: a refrigerant loop (20), a coolant loop (40), a first heat exchanger (33), a second heat exchanger (i.e. 22), and a heat exchanger third (i.e. 14) heat exchanger, where the coolant loop comprises the first heat exchanger (Figure 8) and a fourth heat exchanger (42) through which a coolant is pumped dependent upon the mode of operation (Figure 8).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the first heat exchanger as disclosed by the Figure 1 embodiment of Satou et al. in the form of a refrigerant-to-coolant heat exchanger as taught by the Figure 8 Embodiment of Satou et al. to improve passenger vehicle comfort by configuring a first heat exchanger as part of a coolant loop -provided with auxiliary heating- that is thermally coupled to a refrigerant loop (Satou et al.: Paragraph 72).
Regarding claim 11, Satou et al. discloses a vapor injection heat pump as discussed above, where the refrigerant output by the second heat exchanger (i.e. 22) flows through the valve (i.e. 26a, 26b, or 26c) to the accumulator (i.e. 30) in first and second heating modes of operation (Figures 3-7: heating and heating/dehumidifying modes of operation).
Regarding claim 12, Satou et al. discloses a vapor injection heat pump as discussed above, where the first expansion valve (i.e. 25) expands the refrigerant output by the first heat exchanger into the first liquid and vapor refrigerant mix (i.e. pursuant operation of an expansion valve) (Figures 6-7).
While Satou et al. discloses the first separator (i.e. 29) as separating (i.e. pursuant operation of a gas-liquid separator) the vapor component of the first liquid and vapor refrigerant mix output by the first expansion valve and injecting the separated vapor component into the second port of the compressor (Figures 6-7: See line 20K), and directing the liquid component of the first liquid and vapor refrigerant mix output by the first expansion valve to an orifice of a downstream expansion valve (i.e. valve array 24) (Figures 6 and 7 and Paragraph 31) and expanding (i.e. pursuant operation of an expansion valve) the liquid component into a second liquid and vapor refrigerant mix and directing the second liquid and vapor refrigerant mix to the second heat exchanger (i.e. 22) in the first heating mode of operation (Figures 6 and 7), Satou et al. does not teach or disclose the first separator in the form of first separator valve with an expansion orifice.
Haslam teaches a vapor injection heat pump, comprising: a separator valve (Figure 3: Figure 3 and Page 1, lines 78-99) defined by a separator (Figure 3: Figure 3 Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 13, Satou et al. discloses a vapor injection heat pump as discussed above, where the first expansion valve (i.e. 25) expands (i.e. pursuant operation of an expansion valve) the refrigerant output by the first heat exchanger (Figure 1) and the first separator directs an entire expanded refrigerant output by the first heat exchanger to the second heat exchanger in the second heating mode of operation (Figures 3-5: heating and heating/dehumidifying modes of operation).
Regarding claim 14, Satou et al. (Figure 1) discloses a method of heating and cooling a vehicle comprising the steps of:
Providing a vapor injection heat pump configured to operate operable in at least a first mode of operation and a second mode of operation (Figures 2-7 and paragraphs 
Compressing a refrigerant (via a compressor 21) (Figures 2-7),
Receiving the refrigerant output by the compressor in a first heat exchanger (15) (Figures 2-7), receiving the refrigerant output by the first heat exchanger in a first expansion valve (25) (Figures 2-7) and (1) directing the refrigerant to a first separator (29) dependent upon a mode of operation of the vapor injection heat pump (Figures 2-7),
Receiving the refrigerant or first liquid and vapor refrigerant mix output by the first expansion valve in the first separator (Figures 2-7) and (1) directing the refrigerant to a second heat exchanger (22) (Figures 2-7) dependent upon a mode of operation of the vapor injection heat pump (Figures 2-7),
Directing the flow of refrigerant output by the second heat exchanger using a valve (Any one of valves 26a, 26b, or 26c) positioned between (i.e. fluidically) the second heat exchanger and a first port of the compressor (Annotated Figure 1, see also Figures 2-7) to the first port of the compressor dependent upon a mode of operation of the vapor injection heat pump (Figures 2-7).  While Satou et al. discloses a second expansion valve (28) receiving the refrigerant output by the second heat exchanger in a mode of operation (Figures 2-7), Satou et al. does not teach or disclose (1) directing the refrigerant to a second separator in a mode of operation.
Mazzola et al. (Figure 3) teaches a vapor injection heat pump method, comprising: a compressor (Figure 3: A compressor array defined by 13’ and 13”) for compressing a refrigerant, a first heat exchanger (10) receiving the refrigerant output by 
Satou et al. further discloses (1) directing the refrigerant to a third heat exchanger (14) dependent upon a mode of operation of the vapor injection heat pump (Figures 2-7).
Further, while the combination of Satou et al. and Mazzola et al. teaches a vapor injection heat pump method, comprising first and second separators as discussed above.  While Satou et al. discloses a separator (i.e. 29) such that one path from the separator leads to a compressor (i.e. 21) (Figure 1) and another path leads to a second heat exchanger (i.e. 22) via a downstream expansion valve (i.e. valve array 24) (Paragraph 31), and while Mazzola et al. discloses a first separator (16) associated with a first downstream valve (17) and a second separator (20’) associated with a second downstream valve (23’), the combination of Satou et al. and Mazzola et al. does not 
Haslam teaches a vapor injection heat pump method, comprising: a separator valve (Figure 3: Figure 3 and Page 1, lines 78-99) defined by a separator (Figure 3: Figure 3 and Page 1, lines 78-99: Separator “R”) and an integrated valve array (Figure 3: Figure 3 and Page 1, lines 78-99: Valves “a” and “e”), where a first path leads from the separator valve to a compressor (Figure 1: “A”), and where a second path leads from the separator valve to a second heat exchanger (Figure 1: “E”).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the first and second separators and downstream valves as taught by the combination of Satou et al. and Mazzola et al. as integrally formed first and second separator valves as taught by Haslam to reduce injection heat pump cost by eliminating a length of tubing between a separator and an associated valve array.  Note: It has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Further, while the combination of Satou et al. and Mazzola et al. teaches a vapor injection heat pump method comprising a plurality of valves, the combination of Satou et al. and Mazzola et al. does not teach or disclose a control module for controlling the valves.
Liu et al. teaches a vapor injection heat pump method, comprising: a plurality of valves (323, 327, 343, 345, 353, 355), and a control module (390), where the control module controls the plurality of valves (Paragraph 44).  As a result it would have been 
Regarding claim 15, Satou et al. discloses a method of heating and cooling a vehicle, where the refrigerant output by the compressor flows through the first heat exchanger (i.e. 15), the first expansion valve (i.e. 25), and the first separator (29), in first and second cooling modes of operation (Figure 2: A cooling mode and a cooling/dehumidifying modes of operation are depicted).
Regarding claims 16 and 17, Satou et al. discloses a vapor injection heat pump method as discussed above.  While Satou et al. discloses a second expansion valve (28) receiving the refrigerant output by the second heat exchanger in a mode of operation (Figures 2-7), Satou et al. does not teach or disclose a second separator.
Mazzola et al. (Figure 3) teaches a vapor injection heat pump, comprising: a compressor (Figure 3: A compressor array defined by 13’ and 13”) for compressing a refrigerant, a first heat exchanger (10) receiving the refrigerant output by the compressor (Figure 3), a first separator (16), and a second separator (20’), where (claim 16) a second expansion valve (11’) expands the refrigerant output by a second heat exchanger (12’) into a third liquid and vapor refrigerant mix (i.e. pursuant operation of an expansion valve) (Figure 3) and the second separator valve separates (i.e. pursuant operation of a gas-liquid separator) a vapor component of the third liquid and vapor refrigerant mix and injects the separated vapor component into a second port of  a third heat exchanger (12”) (Figure 3: See path from 12’ to 12”), and where (claim 17) the second expansion valve expands (i.e. pursuant operation of an expansion valve) the refrigerant output by the second heat exchanger (Figure 3) and the second separator valve directs (i.e. pursuant operation of a gas-liquid separator) an entire expanded refrigerant output by the second heat exchanger (i.e. an entire liquid portion of the expanded refrigerant output) to the third heat exchanger (Figure 3: See path from 12’ to 13’ and 13”).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the vapor injection heat pump as disclosed by Satou et al. with first and second separators as taught by Mazzola et al. to improve vapor injection heat pump operating efficiency by providing a multiple parallel stages of vapor separation with subsequent vapor injection to a compressor.
Further, the combination of Satou et al. and Mazzola et al. teaches a vapor injection heat pump, comprising first and second separators as discussed above.  While Satou et al. discloses a separator (i.e. 29) such that one path from the separator leads to a compressor (i.e. 21) (Figure 1) and another path leads to a second heat exchanger (i.e. 22) via a downstream expansion valve (i.e. valve array 24) (Paragraph 31), and while Mazzola et al. discloses a first separator (16) associated with a first downstream valve (17) and a second separator (20’) associated with a second downstream valve (23’), the combination of Satou et al. and Mazzola et al. does not teach or disclose the second separator in the form of a separator valve with an expansion orifice.
Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 18, Satou et al. discloses a vapor injection heat pump, comprising:
A compressor (21) for compressing a refrigerant, the compressor having first and second suction ports (Annotated Figure 1),
A first heat exchanger (15), a first expansion valve (25), and a first separator (29) receiving the refrigerant output from the compressor (Figures 2-7) and each allowing the refrigerant to flow to a second heat exchanger (22) in first and second cooling modes of operation (Figure 2: A cooling mode and a cooling/dehumidifying modes of operation are depicted).  While Satou et al. discloses a second expansion valve (28) expanding 
Mazzola et al. (Figure 3) teaches a vapor injection heat pump, comprising: a compressor (Figure 3: A compressor array defined by 13’ and 13”) for compressing a refrigerant, a first heat exchanger (10) receiving the refrigerant output by the compressor (Figure 3), a first separator (16), and a second separator (20’), where the second separator separates (i.e. pursuant operation of a gas-liquid separator) a vapor component of the liquid and vapor refrigerant mix output by a second expansion valve (11’) and injects a separated vapor component into a second suction port of the compressor (Figure 3) and directs a remaining component of the liquid and vapor refrigerant mix output by the second expansion valve to a third heat exchanger (12”) (Figure 3).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the vapor injection heat pump as disclosed by Satou et al. with first and second separators as taught by Mazzola et al. to improve vapor injection heat pump operating efficiency by providing a multiple parallel stages of vapor separation with subsequent vapor injection to a compressor.
Further, while the combination of Satou et al. and Mazzola et al. teaches a vapor injection heat pump, comprising first and second separators as discussed above in which Satou et al. discloses a separator (i.e. 29) such that one path from the separator 
Haslam teaches a vapor injection heat pump, comprising: a separator valve (Figure 3: Figure 3 and Page 1, lines 78-99) defined by a separator (Figure 3: Figure 3 and Page 1, lines 78-99: Separator “R”) and an integrated valve array (Figure 3: Figure 3 and Page 1, lines 78-99: Expansion valves “a” and “e”), where a first path leads from the separator valve to a compressor (Figure 1: “A”), and where a second path leads from the separator valve to a second heat exchanger (Figure 1: “E”).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the first and second separators and downstream valves as taught by the combination of Satou et al. and Mazzola et al. as integrally formed first and second separator valves as taught by Haslam to reduce injection heat pump cost by eliminating a length of tubing between a separator and an associated valve array.  Note: It has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Liu et al. teaches a vapor injection heat pump, comprising: a plurality of valves (323, 327, 343, 345, 353, 355), and a control module (390), where the control module controls the plurality of valves (Paragraph 44).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the vapor injection heat pump as taught by the combination of Satou et al. and Mazzola et al. with a controller as taught by Liu et al. to improve vapor injection heat pump operation by providing dynamic control over flow of refrigerant based upon data received from sensors (Paragraph 44 of Liu).
Regarding claim 19, Satou et al. discloses a vapor injection heat pump as discussed above, where a refrigerant output by the second heat exchanger flows through a valve (e.g. 28) to an accumulator (30) in first and second heating modes of operation (Figures 3-7: heating and heating/dehumidifying modes of operation).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Satou et al. (US 2015/0151609), Mazzola et al. (WO 2017/199167 A1), Haslam (US 1,408,593), and Liu et al. (US 2012/0227427), and further view of Ozaki et al. (US 5,752,391).
Regarding claim 3, the combination of Satou et al., Mazzola et al., and Haslam teaches a vapor injection heat pump comprising first and second separator valves as discussed above.  However, the combination of Satou et al., Mazzola et al., and Haslam 
Ozaki et al. teaches a vapor injection heat pump, comprising: a check valve (7) between at least one separator valve (4) and a second port (i.e. an injection port) (101) of the compressor (Figure 1) to prevent backflow into the second separator valve (Col. 3, lines 53-57 and Col. 7, lines 37-43).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the vapor injection heat pump as taught by the combination of Satou et al., Mazzola et al., and Haslam with a check valve between at least one separator valve and an injection port of a compressor as taught by Ozaki et al. to improve vapor injection heat pump operation by minimizing a possibility of backflow of refrigerant from a compressor injection port (Ozaki et al.: Col. 7, lines 37-43).
Regarding claim 4, Satou et al. discloses a vapor injection heat pump as discussed above.  While, the Figure 1 embodiment of Satou et al. discloses the second (i.e. 22) and third heat (i.e. 14) exchangers are air-to-refrigerant heat exchangers (Figure 8 and Paragraphs 29 and 31), the Figure 1 embodiment of Satou et al. does not teach or disclose the first heat exchanger (33) is a refrigerant-to-coolant heat exchanger.
Satou et al. (Figure 8 embodiment) discloses a vapor injection heat pump, comprising: a first (33), second (i.e. 22), and third (i.e. 14) heat exchangers, where the first heat exchanger (33) is a refrigerant-to-coolant heat exchanger (Figure 8 and Paragraph 71) and the second (i.e. 22) and third heat (i.e. 14) exchangers are air-to-refrigerant heat exchangers (Figure 8 and Paragraphs 29 and 31).  As a result it would 
Regarding claim 5, Satou et al. discloses a vapor injection heat pump as discussed above, where the first heat exchanger (i.e. 15) is a refrigerant-to-air heat exchanger positioned within a heating, ventilation, and air conditioning (HVAC) case (10) of a vehicle (Figure 1).
Regarding claim 6, Satou et al. discloses a vapor injection heat pump as discussed above.  While, the Figure 1 embodiment of Satou et al. discloses the second (i.e. 22) and third heat (i.e. 14) exchangers are air-to-refrigerant heat exchangers (Figure 8 and Paragraphs 29 and 31), the Figure 1 embodiment of Satou et al. does not teach or disclose the first heat exchanger (33) as part of a coolant loop (i.e. a coolant loop that is thermally coupled to the refrigerant loop) in a mode of operation.
Satou et al. (Figure 8 embodiment) discloses a vapor injection heat pump, comprising: a refrigerant loop (20), a coolant loop (40), a first heat exchanger (33), a second heat exchanger (i.e. 22), and a heat exchanger third (i.e. 14) heat exchanger, where the coolant loop comprises the first heat exchanger (Figure 8) and a fourth heat exchanger (42) through which a coolant is pumped dependent upon the mode of operation (Figure 8).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the first heat exchanger as 

Response to Arguments
Regarding the arguments on page 9, lines 5-14:
Applicant’s claim amendment overcomes the 35 USC 112 rejections of record with regard to the term “minimal”.  However, the claim amendment does not appear to remedy the 35 USC 112 rejections directed to the recitations “dependent upon the mode of operation” since the claims do not positively recite what is required by the first and second modes of operation as discussed in greater detail in the 35 USC 112 rejections above.  The claim amendment also appears to introduce new indefiniteness.
Regarding the statements on page 9, line 15 to page 10, line 20:
Applicant’s summary of the rejection of record is noted.
Regarding the arguments on page 10, line 21 to page 11, line 16:
Applicant alleges that none of the cited references disclose a vapor injection heat pump operating in two different modes of operation, i.e., heating mode and cooling mode.  Applicant's arguments have been fully considered but they are not persuasive.  Applicant’s argument is unsupported since at least Satou et al. clearly discloses a vapor injection heat pump operating in two different modes of operation (Figures 2-7 of Satou et al. include heating and cooling modes).

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., six different claimed elements of the [heat] pump in combination with each other) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
To elaborate one example, the recitation “operable in at least a first and a second mode of operation” (claim 1, lines 1-3) in combination with “(1) directing the refrigerant to a first separator valve or (2) expanding the refrigerant into a first liquid and vapor refrigerant mix output to the first separator valve dependent upon the vapor injection heat pump being in the first mode or the second mode of operation” (emphasis added) (claim 1, lines 7-9) does not imply that the claimed heat pump requires “(1) directing the refrigerant to a first separator valve” is performed by “the first/second mode” and “(2) expanding the refrigerant into a first liquid and vapor refrigerant mix output to the first separator valve” is performed by “the second/first mode of operation” as it appears that applicant is alleging.
Instead, the claims merely recite a plurality of paired operating conditions in an alternative form (i.e. condition (i) or condition (ii)) and a plurality of modes of operation in alternative form (i.e. a first mode or a second mode of operation), where and as noted in 
Regarding the arguments on page 11, line 17 to page 12, line 16:
Applicant alleges that the rejection of record does not provide any reason for combining the references.  Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In the instant case, it appears that applicant is dissecting portions of the rejection of record by not considering the rejection as a whole since applicant is focusing on the motivational statements “to improve vapor injection heat pump operating efficiency by providing a multiple parallel stages of vapor separation with subsequent vapor injection to a compressor” and “to improve vapor injection heat pump operation by providing dynamic control over flow of refrigerant based upon data received from sensors” without analyzing the features of Satou that are being modified by Mazzola and Liu.

Further, the teaching, suggestion, or motivation to combine Satou with Liu is that “it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the vapor injection heat pump as taught by the combination of Satou et al. and Mazzola et al. with a controller as taught by Liu et al. to improve vapor injection heat pump operation by providing dynamic control over flow of refrigerant based upon data received from sensors” (e.g. page 14 of the 11/6/2020 Office Action).
Regarding the arguments on page 13, lines 1-5:
Applicant alleges that claims 2-10 are allowable by virtue of their dependency.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.
Regarding the arguments on page 13, lines 6-25:
Applicant alleges that Ozaki does not remedy Satou with regard to claim 1.  Applicant's arguments have been fully considered but they are moot as Ozaki is not relied upon to remedy Satou with regard to claim 1.

Applicant also alleges that the rejection of record does not provide any reason for combining Ozaki with the other references.  Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
As discussed above, it appears that applicant is dissecting portions of the rejection of record by not considering the rejection as a whole since applicant is focusing on only a portion of the motivational statement “to improve vapor injection heat pump operation” without analyzing the features of Satou that are being modified by Ozaki.
Specifically, the teaching, suggestion, or motivation to combine Satou with Mazzola is that “it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the vapor injection heat pump as taught by the combination of Satou et al., Mazzola et al., and Haslam with a check valve between at 
Regarding the arguments on page 14, lines 1-3:
Applicant alleges that claims 14 and 18 are allowable by virtue of their dependency.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763